UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4707


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

              v.

JUSTICE DEVON PRICE, a/k/a Kithe,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever, III, Chief District Judge. (7:14-cr-00078-D-2)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond C. Tarlton, TARLTON POLK PLLC, Raleigh, North Carolina, for Appellant.
John Stuart Bruce, United States Attorney, Jennifer P. May-Parker, First Assistant United
States Attorney, Phillip A. Rubin, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Justice Devon Price seeks to appeal his conviction and sentence. He argues that

his guilty plea was not knowing and voluntary because the district court did not

specifically inform him that he had the right to argue for a downward variant sentence

and further argues that the court erred in failing to grant a downward variance. The

Government has filed a response brief, requesting that the court dismiss the appeal as

barred by Price’s waiver of the right to appeal included in the plea agreement. Upon

review of the plea agreement in the district court record and the transcript of the Fed. R.

Crim. P. 11 hearing, we conclude that Price knowingly and voluntarily entered his guilty

plea and waived his right to appeal and that the sentencing issue Price seeks to raise on

appeal falls squarely within the compass of his waiver of appellate rights. * Accordingly,

we dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              DISMISSED




      *
        To the extent any error resulted from the district court’s failure to explicitly
inform Price at the Rule 11 hearing that he had a right to argue for a downward variant
sentence or in statements made by the court at arraignment, the errors were harmless.


                                            2